                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       DOCKET NO. 1:19-CV-00197-MOC-WCM

LESLIE E. KLINE, on her own behalf     )
and on behalf of B.A.W. and J.T.W.,    )
minors under the age of eighteen, and  )
JEFFERY A. KLINE, on his own behalf,   )
                                       )
                     Plaintiffs,       )
            vs.                        )                                ORDER
                                       )
CLEVELAND COUNTY, a local              )
government entity, et al.,             )
                                       )
                     Defendants.       )
_______________________________________)

       THIS MATTER comes before the Court on Plaintiff B.A.W.’s motion for substitution of

real party in interest (Doc. No. 65) and on Defendant White’s request to appoint a neutral guardian

ad litem for J.T.W., a minor (Doc. Nos. 38, 66). The Court held a hearing on February 13, 2020,

during which it indicated that it planned to grant B.A.W.’s substitution motion and to appoint

Leslie Kline as J.T.W.’s guardian ad litem. Still, the Court permitted additional briefing on these

issues. Defendant White requested the Court to appoint a “neutral person, not affiliated in any

way with any party” to represent J.T.W. (Doc. No. 66 at 6). Plaintiff Leslie Kline did not respond.

To ensure adequate consideration of all outstanding motions, the Court enters the following Order.

       IT IS ORDERED that Plaintiff B.A.W.’s Motion for Substitution of Real Party in Interest

(Doc. No. 65) is GRANTED, and B.A.W. SHALL file a notice with the Court within fourteen

days indicating whether he will continue as a party to this lawsuit.

       IT IS FURTHER ORDERED that Plaintiff Leslie Kline SHALL respond within

fourteen days to Defendant White’s request to appoint a neutral guardian at litem for J.T.W. (Doc.

No. 65). Specifically, her response SHALL address: (1) whether the Court should appoint a
neutral guardian ad litem; (2) whether any of Defendant White’s suggested appointees are

sufficiently neutral to serve as guardian at litem; and (3) whether Plaintiff Leslie Kline has any

additional recommendations for guardian ad litem. The parties are encouraged to discuss the issue

with one another to arrive an appropriate guardian ad litem.

       SO ORDERED.

                                         Signed: March 10, 2020




                                                2
